 



Exhibit (10j)
FOURTH AMENDMENT
     THIS FOURTH AMENDMENT (this “Amendment”), dated as of September 30, 2004 is
by and among UNIFI, INC., a New York corporation (the “Parent”), certain
Subsidiaries of the Parent (each a “Borrower”, and collectively with the Parent,
the “Borrowers”), THE PERSONS IDENTIFIED AS THE LENDERS ON THE SIGNATURE PAGES
HERETO (the “Lenders”), and BANK OF AMERICA, N.A., as Agent for the Lenders (the
“Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement dated as of December 7, 2001, as
amended by that certain Reallocation Amendment and Assignment dated as of
January 1, 2003, that certain Second Amendment dated as of August 6, 2003, that
certain Third Amendment dated as of December 2003 and as further amended from
time to time (the “Existing Credit Agreement”) among the Borrowers, the Lenders
and the Agent, the Existing Lenders have extended commitments to make certain
credit facilities available to the Borrowers;
     WHEREAS, the parties hereto have agreed to amend the Existing Credit
Agreement as set forth herein.
     NOW, THEREFORE, in consideration of the agreements herein contained and
other good and valuable consideration, the parties hereby agree as follows:
PART I
DEFINITIONS
     SUBPART 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:
     “Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
     “Fourth Amendment Effective Date” shall have the meaning set forth in
Subpart 3.1.
     SUBPART 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Amended Credit Agreement.

 



--------------------------------------------------------------------------------



 



PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
     SUBPART 2.1. Addition of Section 3.11. Effective on (and subject to the
occurrence of) the Fourth Amendment Effective Date, a new Section 3.11 is hereby
added to the Existing Credit Agreement, after Section 3.10 thereof, to read as
follows:
     3.11 Proceeds of Unifi Kinston Security Agreement.
     In the event that, pursuant to the terms of the Intercreditor Agreement and
the Unifi Kinston Security Agreement, the Agent receives the proceeds of any of
the Common Collateral (as defined in the Intercreditor Agreement), the Agent may
apply such proceeds to any outstanding Obligations (whether or not such
Obligations are then due) or, if no Obligations are then outstanding, hold such
proceeds in a cash collateral account as security in respect of the Obligations.
     SUBPART 2.2. Amendment to Section 6.2. Effective on (and subject to the
occurrence of) the Fourth Amendment Effective Date, Section 6.2 of the Existing
Credit Agreement is hereby amended to read as follows:
     The provisions of this Agreement and the other Loan Documents create legal
and valid Liens on all the Collateral in favor of the Agent, for the ratable
benefit of the Agent and the Lenders, and such Liens constitute perfected and
continuing Liens on all the Collateral, having priority over all other Liens on
the Collateral, except for those Liens identified in clauses (c), (d), (e) and
(n) of the definition of Permitted Liens securing all the Obligations, and
enforceable against the Borrowers and all third parties.
     SUBPART 2.3. Amendment to Section 6.9. Effective on (and subject to the
occurrence of) the Fourth Amendment Effective Date, Section 6.9 of the Existing
Credit Agreement is hereby amended to read as follows:
     After giving effect to the making of the Revolving Loans to be made on the
Closing Date, the Borrowers have no Debt, except (a) the Obligations, (b) Debt
described on Schedule 6.9, (c) the Parent’s Guaranty of the Unifi Kinston Loan
Agreement; provided such Guaranty is expressly subordinated, on terms
satisfactory to the Agent, in right of payment to the prior payment of the
Obligations under this Agreement and the other Loan Documents, (d) Unifi
Manufacturing’s limited Guaranty of the Unifi Kinston Loan Agreement and
(e) other Guaranties permitted pursuant to Section 7.12 hereof. None of the
holders of Debt owed by any Subsidiary which is not a Borrower has recourse
against any Borrower other than pursuant to the Parent’s Guaranty and Unifi
Manufacturing’s limited Guaranty of the Unifi Kinston Loan Agreement.
     SUBPART 2.4. Amendment to Section 7.12. Effective on (and subject to the
occurrence of) the Third Amendment Effective Date, Section 7.12 of the Existing
Credit Agreement is hereby amended to read as follows:

- 2 -



--------------------------------------------------------------------------------



 



     Without the prior consent of the Majority Lenders, no Borrower shall make,
issue, or become liable on any Guaranty, except (i) Guaranties of the
Obligations in favor of the Agent, (ii) Guaranties of another Borrower in favor
of suppliers and/or vendors of Unimatrix Americas, LLC, in form and substance
satisfactory to the Agent, incurred in the ordinary course of business in an
aggregate amount not to exceed $10,000,000 at any one time outstanding,
(iii) the Guaranty by the Parent of Unifi Kinston’s obligations under the Unifi
Kinston Loan Agreement; provided such Guaranty is expressly subordinated, on
terms satisfactory to the Agent, in right of payment to the prior payment of the
Obligations under this Agreement and the other Loan Documents, (iv) the limited
Guaranty by Unifi Manufacturing of Unifi Kinston’s obligations under the Unifi
Kinston Loan Agreement, (iv) the Guaranty by the Parent of Unifi Kinston’s
obligations under that certain Terephthalic Acid Supply Agreement dated July 12,
2001 between Unifi Kinston, as assignee of the Seller, and DAK Monomers LLC and
(v) the Guaranty by the Parent of certain of Unifi Kinston’s indemnity
obligations pursuant to that certain letter agreement dated September 30, 2004
between Parent and Seller.
     SUBPART 2.5. Amendment to Section 7.13. Effective on (and subject to the
occurrence of) the Fourth Amendment Effective Date, Section 7.13 of the Existing
Credit Agreement is hereby amended by adding the following clause (j) to the end
of the first sentence of such Section, “...and (j) Debt in the form of loans by
Unifi Kinston in an amount not to exceed $12,000,000 in the aggregate from the
Fourth Amendment Effective Date.”
     SUBPART 2.6. Amendment to Section 7.20. Effective on (and subject to the
occurrence of) the Fourth Amendment Effective Date, Section 7.20 of the Existing
Credit Agreement is hereby amended by adding the following sentence to the end
of such Section:
     Notwithstanding the foregoing, the Borrower shall not be required to cause
Unifi Kinston to (i) become a Borrower hereunder, (ii) to pledge its assets
under the Security Agreement or (iii) to execute a Joinder Agreement; provided
that Unifi Kinston shall have executed and delivered to the Agent the Unifi
Kinston Security Agreement.
     SUBPART 2.7. Amendment to Section 7.30. Effective on (and subject to the
occurrence of) the Fourth Amendment Effective Date, Section 7.30 of the Existing
Credit Agreement is hereby amended to read as follows:
     The Parent will not, and will not permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Subsidiary
to (a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by the Parent or any
Subsidiary, or pay any Debt owed to the Parent or any Subsidiary, (b) make loans
or advances to the Parent or any of its Subsidiaries, or (c) transfer any of its
properties or assets to a Borrower, except for such encumbrances or restrictions
existing under or by reason of applicable laws, the Agreement or, with respect
to Unifi Kinston only, the Unifi Kinston Loan Agreement and the Seller Security
Agreement.

- 3 -



--------------------------------------------------------------------------------



 



     SUBPART 2.8. Amendment to Section 8.2(a). Effective on (and subject to the
occurrence of) the Fourth Amendment Effective Date, Section 8.2(a) of the
Existing Credit Agreement is hereby amended by adding the following language to
the end of such section:
     unless such Borrowing is for the sole purpose of the Parent satisfying its
obligations to Seller pursuant to its Guaranty of the obligations of Unifi
Kinston under the Unifi Kinston Loan Agreement, in which case if the event
causing the default under the Unifi Kinston Loan Agreement also constitutes a
Default or Event of Default hereunder or results in a representation or warranty
ceasing to be correct in all material respects, the Parent may nonetheless
request such Borrowing so long as the terms of Paragraph 3 of the Subordination
Agreement have been met.
     SUBPART 2.9. Amendments to Annex A.
     (a) Effective on (and subject to the occurrence of) the Fourth Amendment
Effective Date, the definition of “Bank Products” set forth in Annex A of the
Credit Agreement is hereby amended to read as follows:
     “Bank Products” means any one or more of the following types of services or
facilities extended to the Borrowers by any Lender or any affiliate of a Lender
in reliance on such Lender’s agreement to indemnify such affiliate: (i) ACH
Transactions; (ii) cash management, including controlled disbursement services;
(iii) credit cards; and (iv) Hedge Agreements.
     (b) Effective on (and subject to the occurrence of) the Fourth Amendment
Effective Date, the definition of “Fixed Charge Coverage Ratio” set forth in
Annex A of the Credit Agreement is hereby amended to read as follows:
     “Fixed Charge Coverage Ratio” means, with respect to any fiscal period of
the Parent and its Domestic Subsidiaries, the ratio of (a) EBITDA for such
period minus Capital Expenditures made by the Parent or any of its Domestic
Subsidiaries during such period plus cash payments (excluding cash distribution
of earnings) made during such period from Persons in which the Parent or any of
its Domestic Subsidiaries has an ownership interest minus cash payments made
during such period by the Parent or any of its Domestic Subsidiaries to Persons
in which the Parent or any of its Domestic Subsidiaries has an ownership
interest plus cash proceeds from asset sales received by the Parent or any of
its Domestic Subsidiaries during such period minus Distributions paid by the
Parent during such period minus share repurchases made by the Parent of its
Capital Stock during such period minus cash invested (including by way of loans)
in joint ventures, in Unifi Kinston and in Permitted Acquisitions during such
period minus cash taxes paid for such period plus tax refunds received in cash
for such period to (b) Fixed Charges. Unless otherwise specified herein, the
applicable period of computation shall be for the four (4) consecutive fiscal
quarters ending as of the date of determination.
     (c) Effective on (and subject to the occurrence of) the Fourth Amendment
Effective Date, the definition of “Permitted Lien” set forth in Annex A of the
Credit Agreement is hereby amended by adding the following clause (n) after
clause (m) of such Section, “...and (n) Liens of

- 4 -



--------------------------------------------------------------------------------



 



Seller on the assets of Unifi Kinston, Unifi Manufacturing and the Parent
granted under the Seller Security Agreement.”
     (d) Effective on (and subject to the occurrence of) the Fourth Amendment
Effective Date, the definition of “Restricted Investment” set forth in Annex A
of the Credit Agreement is hereby amended by adding the following clause (j) to
the end of the first sentence of such Section, “...and (j) cash investments in
Unifi Kinston in an amount not to exceed $12,000,000 in the aggregate.”
     (e) Effective on (and subject to the occurrence of) the Fourth Amendment
Effective Date, the following new definitions are hereby added to Annex A of the
Credit Agreement in the appropriate alphabetical order:
     “Intercreditor Agreement” means that certain intercreditor agreement dated
as of September 30, 2004 between the Agent and the Seller, as the same may be
amended, supplemented, restated or otherwise modified from time to time.
     “Unifi Kinston” means Unifi Kinston, LLC, a North Carolina limited
liability company and a wholly owned subsidiary of Unifi Manufacturing.
     “Unifi Kinston Documents” means, collectively, the Intercreditor Agreement,
the Unifi Kinston Loan Agreement, the Seller Security Agreement and the
Subordination Agreement.
     “Unifi Kinston Loan Agreement” means that certain loan agreement dated as
of September 30, 2004 between Unifi Kinston and Seller.
     “Unifi Kinston Security Agreement” means that certain security agreement
dated as of September 30, 2004 between Unifi Kinston and the Agent for the
benefit of the Agent and the other Lenders as the same may be amended,
supplemented, restated or otherwise modified from time to time.
     “Unifi Manufacturing” means Unifi Manufacturing, Inc., a North Carolina
corporation and a wholly owned subsidiary of the Parent.
     “Seller” means Invista S.a.r.l., a limited liability company organized and
existing under the laws of Luxembourg.
     “Seller Security Agreement” means that certain security agreement dated as
of September 30, 2004 between Unifi Kinston and Seller as the same may be
amended, supplemented, restated or otherwise modified from time to time.
     “Subordination Agreement” means that certain subordination agreement dated
as of September 30, 2004 between the Agent and the Seller as the same may be
amended, supplemented, restated or otherwise modified from time to time.

- 5 -



--------------------------------------------------------------------------------



 



PART III
CONDITIONS TO EFFECTIVENESS
     SUBPART 3.1. Fourth Amendment Effective Date. This Amendment shall be and
become effective as of the date hereof when all of the conditions set forth in
this Part III shall have been satisfied (the “Fourth Amendment Effective Date”),
and thereafter this Amendment shall be known, and may be referred to, as “Fourth
Amendment.”
     SUBPART 3.2. Execution of Counterparts of Documents. The Agent shall have
received fully executed counterparts of this Amendment, the Intercreditor
Agreement, the Subordination Agreement and the Unifi Kinston Security Agreement.
     SUBPART 3.3. Fees and Expenses. The Borrowers shall have paid (i) all fees
and expenses of the Agent and the Lenders in connection with this Amendment and
the extensions of credit hereunder and (ii) to each Lender, an amendment fee
equal to 0.125% of such Lender’s Commitment.
     SUBPART 3.4. Legal Opinion. The Agent and the Lenders shall have received
an opinion of counsel for Unifi Kinston with respect to the Unifi Kinston
Security Agreement, such opinion to be in a form, scope, and substance
satisfactory to the Agent.
     SUBPART 3.5. UCC. The Agent shall have received (i) searches of UCC filings
in the jurisdiction of formation of Unifi Kinston, the jurisdiction of the chief
executive office of Unifi Kinston and each jurisdiction where any property of
Unifi Kinston is located or where a filing would need to be made in order to
perfect the Agent’s security interest in such property, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens and (ii) UCC financing statements for each jurisdiction
that the Agent may deem necessary or desirable in order to perfect the Agent’s
Liens under the Unifi Kinston Security Agreement.
     SUBPART 3.6. Organizational Documents, Resolutions, Etc. The Agent shall
have received:
     (i) copies of the articles of organization of Unifi Kinston certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state of its organization and a copy of the operating agreement, in each
case, certified by a Responsible Officer of Unifi Kinston to be true and correct
as of the Fourth Amendment Effective Date;
     (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of Unifi Kinston
as the Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment, the Unifi Kinston Security Agreement, the
Intercreditor Agreement, the Subordination Agreement and the other Loan
Documents to which Unifi Kinston is a party; and

- 6 -



--------------------------------------------------------------------------------



 



     (iii) such documents and certifications as the Agent may reasonably require
to evidence that Unifi Kinston is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
incorporation.
PART IV
MISCELLANEOUS
     SUBPART 4.1. Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.
     SUBPART 4.2. References in Other Credit Documents. At such time as this
Amendment shall become effective pursuant to the terms of Subpart 3.1, all
references in the Existing Credit Agreement to the “Credit Agreement” and all
references in the other Loan Documents to the “Credit Agreement” shall be deemed
to refer to the Amended Credit Agreement.
     SUBPART 4.3. Representations and Warranties of the Borrower. Each Borrower
hereby represents and warrants that (a) the conditions precedent to the initial
Loans were satisfied as of the Closing Date, (b) the representations and
warranties contained in Section 6 of the Existing Credit Agreement (as amended
by this Amendment) are correct in all material respects on and as of the date
hereof as though made on and as of such date and after giving effect to the
amendments contained herein and (c) no Default or Event of Default exists under
the Existing Credit Agreement on and as of the date hereof and after giving
effect to the amendments contained herein.
     SUBPART 4.4. Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
     SUBPART 4.5. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NORTH CAROLINA
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
     SUBPART 4.6. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SUBPART 4.7. Intercreditor Documents. Each Lender hereby consents to and
approves the terms of the Intercreditor Agreement and the Subordination
Agreement, a copies of which are attached hereto as Exhibit A. By execution
hereof, the Lenders acknowledge the terms of the Intercreditor Agreement and the
Subordination Agreement and agree to be bound by the terms thereof and further
authorize and direct the Agent to enter into the Intercreditor Agreement and the
Subordination Agreement on behalf of all the Lenders.
[The remainder of this page is intentionally left blank.]

- 7 -



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Amendment to be
duly executed and delivered as of the date first above written.

                  BORROWERS:       UNIFI, INC., a New York corporation    
 
               
 
      By:   /s/ CHARLES F. MCCOY    
 
               
 
      Name:         Charles F. McCoy    
 
      Title:         V.P.    
 
                        UNIFI MANUFACTURING, INC.,
a North Carolina corporation    
 
               
 
      By:   /s/ CHARLES F. MCCOY    
 
               
 
      Name:         Charles F. McCoy    
 
      Title:         V.P.    
 
                        GLENTOUCH YARN COMPANY, LLC,
a North Carolina limited liability company    
 
               
 
      By:   /s/ CHARLES F. MCCOY    
 
               
 
      Name:         Charles F. McCoy    
 
      Title:         V.P.    
 
                        UNIFI TEXTURED POLYESTER, LLC,
a North Carolina limited liability company    
 
               
 
      By:   /s/ CHARLES F. MCCOY    
 
               
 
      Name:         Charles F. McCoy    
 
      Title:         V.P.    
 
                        UNIMATRIX AMERICAS, LLC,
a North Carolina limited liability company    
 
               
 
      By:   /s/ CHARLES F. MCCOY    
 
               
 
      Name:         Charles F. McCoy    
 
      Title:         V.P.    
 
                        UNIFI SALES & DISTRIBUTION, INC.,
a North Carolina corporation    
 
               
 
      By:   /s/ CHARLES F. MCCOY    
 
               
 
      Name:         Charles F. McCoy    
 
      Title:         V.P.    

 



--------------------------------------------------------------------------------



 



                          UNIFI MANUFACTURING VIRGINIA, LLC,
a North Carolina limited liability company    
 
               
 
      By:   /s/ CHARLES F. MCCOY    
 
               
 
      Name:         Charles F. McCoy    
 
      Title:         V.P.    
 
                        UNIFI EXPORT SALES, LLC,
a North Carolina limited liability company    
 
               
 
      By:   /s/ CHARLES F. MCCOY    
 
               
 
      Name:         Charles F. McCoy    
 
      Title:         V.P.    

 



--------------------------------------------------------------------------------



 



                  LENDERS:       BANK OF AMERICA, N.A.,
in its capacity as Agent    
 
               
 
      By:   /s/ ANDREW A. DOHERTY    
 
               
 
      Name:         Andrew A. Doherty    
 
      Title:         Vice President    
 
                        BANK OF AMERICA, N.A.,
in its capacity as a Lender,    
 
               
 
      By:   /s/ ANDREW A. DOHERTY    
 
               
 
      Name:         Andrew A. Doherty    
 
      Title:         Vice President    
 
                        THE CIT GROUP/COMMERCIAL
SERVICES, INC.,    
 
               
 
      By:   /s/ J. W. SMITH, II    
 
               
 
      Name:   J. W. Smith, II    
 
      Title:   Vice Pres.    
 
                        CONGRESS FINANCIAL
CORPORATION (SOUTHWEST),    
 
               
 
      By:   /s/ JOE T. CURDY    
 
               
 
      Name:         Joe T. Curdy    
 
      Title:         Vice President    
 
                        FLEET CAPITAL CORPORATION,    
 
               
 
      By:   /s/ ANDREW A. DOHERTY    
 
               
 
      Name:         Andrew A. Doherty    
 
      Title:         Vice President    

 



--------------------------------------------------------------------------------



 



                          WELLS FARGO FOOTHILL, Inc.
fka FOOTHILL CAPITAL CORPORATION,    
 
               
 
      By:   /s/ BRAD ENGEL    
 
               
 
      Name:         Brad Engel    
 
      Title:         Assistant Vice President    
 
                        PNC BUSINESS CREDIT,    
 
               
 
      By:   /s/ PETER REDINGTON    
 
               
 
      Name:         Peter Redington    
 
      Title:         A.V.P.    
 
                        CITIZENS BUSINESS CREDIT, A DIVISION
OF CITIZENS LEASING CORPORATION,    
 
               
 
      By:   /s/ STEPHEN D. METTS    
 
               
 
      Name:         Stephen D. Metts    
 
      Title:         Vice President    

 